Citation Nr: 18100390
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-21 203
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to service connection for hypertension is denied.
FINDING OF FACT
The Veterans hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise shown to be etiologically related to service. 
CONCLUSION OF LAW
The criteria for service connection for hypertension are not met. 38 U.S.C. §§ 1110, 1112, 1117(d), 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a). 3.317 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served in the United States Army from December 1989 to May 1990 and September 1990 to August 1991. 

The veteran is currently unrepresented in this appeal.  His last representative withdrew for good cause after unsuccessful attempts to contact the veteran. 
Although the veteran perfected an appeal with respect to service connection for psychiatric disability, an August 2014 rating action thereafter granted service connection for that disability; the matter is no longer on appeal.
In his June 2014 substantive appeal, the Veteran requested a hearing before the Board. The Veteran was scheduled for a videoconference hearing in September 2017. The Veteran did not appear for the hearing or provide good cause for his absence. Subsequently, the Veteran updated his mailing address with VA. See February 2018 Report of General Information. In response, the Board sent a hearing clarification letter to the updated address requesting the Veteran respond within 30 days. The Veteran did not respond. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).
VA did not schedule the veteran for an examination or obtain a medical opinion in conjunction with the Veterans claim for service connection for hypertension. VA will provide a medical examination or obtain a medical opinion only when one is considered necessary under the pertinent law and regulations.  In the instant appeal, the record does not contain competent evidence that the claimed hypertension may be associated with the Veterans service.  Accordingly, a medical examination or opinion is not necessary. 
1. Entitlement to service connection for hypertension.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. 38 U.S.C. § 1112 (2012); 38 C.F.R. 3.307, 3.309(a). 
In addition to the above, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317(a)(1). There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d). Id.
The record shows the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War. Therefore, the Persian Gulf statutory and regulatory provisions are applicable in this case.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends his hypertension is related to service. 
The question for the Board is whether the Veterans hypertension manifested to a compensable degree in service or within one year of separation from service, or is otherwise shown to be etiologically related to service. 
For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.
Service treatment records (STR) showed the Veterans blood pressure at his entrance examination was 130/86. A July 1991 separation examination reported blood pressure of 118/68. 
Post-service treatment records first show a hypertensive blood pressure reading (150/94) at a May 1995 treatment visit. No diagnosis for hypertension was given. There was no indication the Veteran was taking medication for hypertension. The Veteran had a blood pressure reading of 140/80 the month prior. See April 1995 treatment visit. The first diagnosis of hypertension was at a March 2002 VA treatment visit. This is consistent with an April 2002 VA treatment record noting the Veteran was diagnosed with hypertension a month prior. 
The Board concludes that, while the Veteran has hypertension, which is a chronic disease under 38 C.F.R. § 3.309(a), the evidence does not show it manifested to a compensable degree in service or manifested to a compensable degree within one year of separation from service.
The Board has also considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because hypertension is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness. Hypertension is not included on the list of presumptive illnesses under 38 U.S.C. § 1117(d). 
Service connection for hypertension may still be granted on a direct basis; however, the preponderance of the evidence is against finding that a medical nexus exists between the Veterans hypertension and an in-service injury, event or disease.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
In conclusion, the preponderance of the evidence does not support the Veterans hypertension had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise shown to be etiologically related to service. 
Accordingly, as the preponderance of the evidence is against the claim for service connection for hypertension, the benefit-of-the-doubt rule is not for application, and the claim must be denied. See 38 U.S.C. § 510(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
 
REMANDED ISSUE
Entitlement to service connection for a rash is remanded for additional development.
Post-service records indicate the Veteran suffers from a chronic rash on the hands and feet. At a May 1997 treatment visit, the Veteran stated he felt the skin rash on his hands and feet may be due to Gulf War Illness. A medical examination and opinion as to the nature and etiology of the Veterans current rash symptoms is necessary to adjudicate this claim.
 
The matter is REMANDED for the following action:
1. Schedule the veteran for a VA examination with an appropriate medical professional, preferably a dermatologist, to determine the nature and etiology of any claimed skin condition. The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and perform any studies or tests deemed necessary by the examiner. The examiner should address: 
(a) Identify any diagnosed skin conditions experienced by the Veteran within the record or noted on examination. See April 1995, May 1995, June 1997, June 2003, March 2010, April 2010, and October 2013 treatment records.
(b) For each skin diagnosis identified, whether it is at least as likely as not (50 percent or greater probability) that the skin condition had its onset during service or is etiologically related to service?
(c) If Veterans dermatologic symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.
The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

 
2.  Upon completion of the above action, readjudicate the claim remaining on appeal. If the decision is adverse to the Veteran, issue a supplemental SOC and allow the Veteran the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.

 
 
Thomas H. OShay
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Winkler 

